DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/21/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.
 

INFORMATION DISCLOSURE STATEMENT
2.	No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 12, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”, Doshi (US 2011/0244010), Zheng et al. (US 20150374521), Wildmeersch, Dirk (US 20150230971). 
Duesterberg et al. (US 2011/0146693) (hereinafter Duesterberg et al.) disclose intrauterine delivery system for delivery of progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019). The intrauterine delivery system comprises a body and at least one reservoir comprising a core where the at least one reservoir comprise a progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019 and T-frame see Figures 1-3). The drugs can be in separate reservoirs (para 0019). The drugs that suppress endometrial bleeding can include NSAIDS such as indomethacin (para 0067). The progestogenic compound is levonorgestrel (para 0066).  Duesterberg et al. disclose reservoirs with a core where the polymers that make up such reservoirs include polysiloxane (para 0002 and 0050). The compositions of the core, the membrane and possible separation membrane may be the same or different (para 0047). The polymers may include polyvinyl acetate (para 0050). The frame is T-shaped and may be fabricated out of any biocompatible material (para 0076). The elastomer composition is selected from siloxane based elastomer having silicon atoms of the siloxane unites (para 0056-0062). Duesterberg et al. disclose therapeutically active substances that can be used in conjunction with the invention to prevent or suppress endometrial bleeding include indomethacin (para 0067). Duesterberg et al. disclose preferably, the amount of progestogen or a substance having a progestogenic activity, as well as the amount of the therapeutically active substance capable of preventing or suppressing endometrial bleeding (i.e., indomethacin) can vary from almost zero to 60 wt %, when it is mixed into the core matrix, the preferred amount being between 5-50 wt%. Other possible ranges of the amount of the therapeutically active agent are 0.5-60 wt %, 5-55 wt %, 10-50 wt %, 25-60 wt %, 40-50 wt % and 5-40 wt % (para 0073). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Duesterberg et al. disclose controlled release of a combination of progestogen or a drug having a progestogenic activity and at least one therapeutically active substance capable of preventing or suppressing abnormal and/or irregular endometrial bleeding over a prolonged period of time (abstract). The reservoir comprise a core and optionally a membrane encasing the core (para 0002). The core and membrane essentially consisting of a same or different polymer composition (para 0002).
Duesterberg et al. does not explicitly teach that the NSAID is contained in the frame material or that the frame is ethylvinyl acetate. 
McIntyre et al. (WO 2006121969) (hereinafter McIntyre et al.) disclose medical devices that include uterus devices (para 0030). The device has at least a portion formed from thermoplastic polymers that include ethylene vinyl acetate (EVA) wherein the device body includes therapeutic active agents which are taught to include indomethacin (para 0030, 0036, 0049, 0063 and 0086). Advantages of the urological devices are that since the therapeutic agents are released from the devices in situ, treatment is more direct and less medication may be required as compared with systemic treatments (para 0029). In particular, given that the devices are shaped to generally conform to the contours of the uterine cavity (e.g., the device comes into contact with the walls of the uterine cavity), an appreciable percentage of a surface of the device comes into contact with the uterine wall, facilitating direct and targeted release of the therapeutic agent into the uterine site (para 0033). The polymers may be non-biodegradable or biodegradable (para 0027). The drugs for use as therapeutics include indomethacin (para 0086). The devices may be T-shaped (para 0090). McIntyre discloses that ethylene vinyl acetate (EVA) having a vinyl acetate content of from about 19% to about 28% is an especially preferred non-biodegradable material. EVA copolymers having a lower vinyl acetate content of from about 3% to about 15% are also useful in particular embodiments of the present invention as are EVA copolymers having a vinyl acetate content as high as about 40%. (para 0064) which overlap with the EVA and VA content as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare” (hereinafter Reyes) discloses EVA polymers are useful in medical devices (abstract) and that EVA polymers can have the percent of VA incorporated in the backbone may vary from 0 to 40 %. At 0 % the polymer is essentially low density polyethylene. As VA content is increased, the polymer becomes for flexible and transparent. The melting point is also influenced by the VA component (bottom left of page 2 –Introduction to EVA polymers). One skilled in the art would have been motivated to include the drug either in the reservoir as in Duesterberg or in the frame as in McIntyre for the same purpose or providing controlled, direct and targeted release while using less medication than compared with systemic. When old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). But when the claimed structure performs differently from the prior art, a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired therapeutic (i.e., indomethacin) to be within the frame of the device of Duesterberg et al., formed from biocompatible polymer ethylene vinyl acetate for the stated advantages of providing direct and targeted release while using less medication than compared with systemic treatments. 
With regards to claims  20, which recites 3D printing comprising a hot melt extrusion process carried out at a temperature of 105-120°C, it is noted that these claims are regarded as product by process claims and are given little patentable weight to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. 
Furthermore, using 3D printing to make medical devices, such as intrauterine was known in the art as disclosed by Doshi (US 2011/0244010) (hereinafter Doshi). Doshi discloses 3D printing refers to printing three-dimensional structures using appropriate printing technologies and printers as are known in the art or later developed. 3D printing is useful in the making of parts or layers using computer-driven, additive process, one or more layers at a time. 3D printing can build parts or other structures such as layers, using any appropriate material, such as but not limited to plastic or metal, directly from CAD drawings or other digital images that have been preferably cross sectioned into many layers. 3D printing provides a faster and less costly alternative to machining (see paras 0089) and 0099). 
Zheng et al. (US 20150374521) (hereinafter Zheng et al.) disclose body of devices can be formed from a polymeric material made by any suitable method such as three-dimensional (3D) printing (paras 0034, 0274 and 0567). The devices may be selected from intrauterine implants and contraceptive devices (para 0606). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use 3D printing to formulate the medical device (intrauterine delivery system). One would have been motivated to do so in view of Doshi and Zheng et al. where 3D printing provides faster and less costly alternatives to other manufacturing methods. 
Duesterberg et al. disclose that drug containing cores can be manufactured by mixing the therapeutically active substance or substances within the core matrix material or the components forming the polymer compositions and processed to the desired shape by molding, casing, extrusion or other appropriate methods known in the art (para 0078 and 0083). Duesterberg et al. does not disclose ethylene-vinyl acetate copolymer filaments loaded with the indomethacin.
Wildmeersch, Dirk (US 20150230971) (hereinafter Wildemeersch) discloses T-shaped drug delivery system (abstract) which included intrauterine systems (para 0002-0004) Wildmeersch teaches “synthetic fibers can be used for nonmedical and medical applications. In the medical field, fibers can be used as controlled-delivery systems such that, when bioactive agents are combined with synthetic polymers, and extruded to form filaments, precision drug delivery systems can be manufactured in a continuous process. These fibers can be prepared using various techniques including high speed extrusion systems. Moreover, the versatility, speed, and economy of the fiber-spinning processes make the production of controlled-release fibrous systems attractive for use in the medical field as cost is at present a major factor in marketing a controlled-release product” (para 0005).  “As with other types of controlled-release systems, fibers can be designed to release various bioactive materials by a number of different mechanisms including diffusion, dissolution, erosion, and biodegradation. The choice of polymer(s) used, and the rate of release, will depend upon the particular bioactive agent and the fibrous delivery system. Both first-order and zero-order (constant) rates of release can be obtained, with some systems giving release rates that appear to be a combination of the two. Thus, complex pseudo constant rates of release may be obtained from some fibrous devices” (para 0006). The wall of the coaxial fiber serves as the Rate-controlling membrane (para 0007). The drugs may include anti-inflammatory agents (para 0043). The polymer may be ethylene vinyl acetate (para 0043). 	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the frame be formed of EVA filaments as disclosed in Wildmeersch. One would have been motivated to do so to achieve precision drug delivery systems that can be manufactured in a continuous process. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired therapeutic (i.e., anti-inflammatory indomethacin) to be within the frame of the device of Duesterberg et al., formed from biocompatible polymer ethylene vinyl acetate for the stated advantages of providing direct and targeted release while using less medication than compared with systemic treatments. 

5.	Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”,  Doshi (US 2011/0244010), Zheng et al. (US 20150374521) and Wildmeersch, Dirk (US 20150230971) as applied to claims 1, 7, 12, 20 and 22-23  above, and further in view of Chieng et al. “Physical Characterization and Stability of amorphous indomethacin and ranitidine hydrochloride binary systems prepared by mechanical activation”. 
	The modified Duesterberg et al. has been discussed supra and disclose indomethacin but does not explicitly disclose amorphous form. 
	Chieng et al. “Physical Characterization and Stability of amorphous indomethacin and ranitidine hydrochloride binary systems prepared by mechanical activation” (hereinafter Chieng et al.) disclose indomethacin exists in two polymorphic forms, one of which is α-indomethacin, and an amorphous form (introduction). The drug is poorly water soluble and thus a good model drug to formulate in the amorphous state to enhance dissolution of the drug (introduction). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to optimize the form of indomethacin for the purpose of modifying the drug delivery rate (i.e., amorphous). One would have been motivated to do so as it is poorly water soluble and thus amorphous forms would provide for enhanced dissolution of the drug. 


6.	Claims 1 , 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Duesterberg et al. (US 2011/0146693) in view of McIntyre et al. (WO 2006121969), Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare”,   Shaw, Jr (US Patent, 4, 359, 046), Doshi (US 2011/0244010), Zheng et al. (US 20150374521) and Wildmeersch, Dirk (US 20150230971). 
Duesterberg et al. (US 2011/0146693) (hereinafter Duesterberg et al.) disclose intrauterine delivery system for delivery of progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019). The intrauterine delivery system comprises a body and at least one reservoir comprising a core where the at least one reservoir comprise a progestogen and therapeutically active substances capable of suppressing abnormal and/or irregular endometrial bleeding (para 0019 and T-frame see Figures 1-3). The drugs can be in separate reservoirs (para 0019). The drugs that suppress endometrial bleeding can include NSAIDS such as indomethacin (para 0067). The progestogenic compound is levonorgestrel (para 0066).  Duesterberg et al. disclose reservoirs with a core where the polymers that make up such reservoirs include polysiloxane (para 0002 and 0050). The compositions of the core, the membrane and possible separation membrane may be the same or different (para 0047). The polymers may include polyvinyl acetate (para 0050). The frame is T-shaped and may be fabricated out of any biocompatible material (para 0076). The elastomer composition is selected from siloxane based elastomer having silicon atoms of the siloxane unites (para 0056-0062). Duesterberg et al. disclose therapeutically active substances that can be used in conjunction with the invention to prevent or suppress endometrial bleeding include indomethacin (para 0067). Duesterberg et al. disclose preferably, the amount of progestogen or a substance having a progestogenic activity, as well as the amount of the therapeutically active substance capable of preventing or suppressing endometrial bleeding (i.e., indomethacin) can vary from almost zero to 60 wt %, when it is mixed into the core matrix, the preferred amount being between 5-50 wt%. Other possible ranges of the amount of the therapeutically active agent are 0.5-60 wt %, 5-55 wt %, 10-50 wt %, 25-60 wt %, 40-50 wt % and 5-40 wt % (para 0073). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Duesterberg et al. disclose controlled release of a combination of progestogen or a drug having a progestogenic activity and at least one therapeutically active substance capable of preventing or suppressing abnormal and/or irregular endometrial bleeding over a prolonged period of time (abstract). The reservoir comprise a core and optionally a membrane encasing the core (para 0002). The core and membrane essentially consisting of a same or different polymer composition (para 0002).
Duesterberg et al. does not explicitly teach that the NSAID is contained in the frame material or that the frame is ethylvinyl acetate. 
McIntyre et al. (WO 2006121969) (hereinafter McIntyre et al.) disclose medical devices that include uterus devices (para 0030). The device has at least a portion formed from thermoplastic polymers that include ethylene vinyl acetate (EVA) wherein the device body includes therapeutic active agents which are taught to include indomethacin (para 0030, 0036, 0049, 0063 and 0086). Advantages of the urological devices are that since the therapeutic agents are released from the devices in situ, treatment is more direct and less medication may be required as compared with systemic treatments (para 0029). In particular, given that the devices are shaped to generally conform to the contours of the uterine cavity (e.g., the device comes into contact with the walls of the uterine cavity), an appreciable percentage of a surface of the device comes into contact with the uterine wall, facilitating direct and targeted release of the therapeutic agent into the uterine site (para 0033). The polymers may be non-biodegradable or biodegradable (para 0027). The drugs for use as therapeutics include indomethacin (para 0086). The devices may be T-shaped (para 0090). McIntyre discloses that ethylene vinyl acetate (EVA) having a vinyl acetate content of from about 19% to about 28% is an especially preferred non-biodegradable material. EVA copolymers having a lower vinyl acetate content of from about 3% to about 15% are also useful in particular embodiments of the present invention as are EVA copolymers having a vinyl acetate content as high as about 40%. (para 0064) which overlap with the EVA and VA content as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Reyes “Innovative Uses of Ethylene Vinyl Acetate Polymers for Advancing Healthcare” (hereinafter Reyes) discloses EVA polymers are useful in medical devices (abstract) and that EVA polymers can have the percent of VA incorporated in the backbone may vary from 0 to 40 %. At 0 % the polymer is essentially low density polyethylene. As VA content is increased, the polymer becomes for flexible and transparent. The melting point is also influenced by the VA component (bottom left of page 2 –Introduction to EVA polymers). One skilled in the art would have been motivated to include the drug either in the reservoir as in Duesterberg or in the frame as in McIntyre for the same purpose or providing controlled, direct and targeted release while using less medication than compared with systemic. When old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). But when the claimed structure performs differently from the prior art, a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function).
	Shaw, Jr (US Patent, 4, 359, 046) disclose IUD and a drug incorporated in the body member of the device which are T-shaped (see Figs. And col. 5, lines 59-68). The body member may be polyethyl vinyl acetate (co. 11, lines 36-41). The drug is mixed with the polymer matrix of the body member (8) and the ratio can be in the order of 10-50 % by weight of the body member (8) depending on the potency of the drug and the particular polymer matrix. This recited range overlaps with the claimed amounts of the range 5-40 and amounts of 15 and 30. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, one of ordinary skill in the art would be guided to adjust the amount of drug depending on the potency and the polymer matrix. While indomethacin is not disclosed, Duesterberg et al. disclose indomethacin for purpose of suppressing and preventing bleeding thus it would have been prima facie obvious to use indomethacin in amounts of Shaw for its stated benefits in IUDs of suppressing bleeding.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired therapeutic (i.e., indomethacin) to be within the frame of the device of Duesterberg et al., formed from biocompatible polymer ethylene vinyl acetate for the stated advantages of providing direct and targeted release while using less medication than compared with systemic treatments as well as for indomethacin stated benefits of suppressing bleeding. 
Claim 1 recites a method (3D printing comprising a hot melt extrusion process carried out at a temperature of 105-120°C) however, this is regarded as product by process claims and are given little patentable weight to the product. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe. 
Furthermore, using 3D printing to make medical devices, such as intrauterine was known in the art as disclosed by Doshi (US 2011/0244010) (hereinafter Doshi). Doshi discloses 3D printing refers to printing three-dimensional structures using appropriate printing technologies and printers as are known in the art or later developed. 3D printing is useful in the making of parts or layers using computer-driven, additive process, one or more layers at a time. 3D printing can build parts or other structures such as layers, using any appropriate material, such as but not limited to plastic or metal, directly from CAD drawings or other digital images that have been preferably cross sectioned into many layers. 3D printing provides a faster and less costly alternative to machining (see paras 0089) and 0099). 
Zheng et al. (US 20150374521) (hereinafter Zheng et al.) disclose body of devices can be formed from a polymeric material made by any suitable method such as three-dimensional (3D) printing (paras 0034, 0274 and 0567). The devices may be selected from intrauterine implants and contraceptive devices (para 0606). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use 3D printing to formulate the medical device (intrauterine delivery system). One would have been motivated to do so in view of Doshi and Zheng et al. where 3D printing provides faster and less costly alternatives to other manufacturing methods. 
Duesterberg et al. does not disclose ethylene-vinyl acetate copolymer filaments loaded with the indomethacin.
Wildmeersch, Dirk (US 20150230971) (hereinafter Wildemeersch) discloses T-shaped drug delivery system (abstract) which included intrauterine systems (para 0002-0004) Wildmeersch teaches “synthetic fibers can be used for nonmedical and medical applications. In the medical field, fibers can be used as controlled-delivery systems such that, when bioactive agents are combined with synthetic polymers, and extruded to form filaments, precision drug delivery systems can be manufactured in a continuous process. These fibers can be prepared using various techniques including high speed extrusion systems. Moreover, the versatility, speed, and economy of the fiber-spinning processes make the production of controlled-release fibrous systems attractive for use in the medical field as cost is at present a major factor in marketing a controlled-release product” (para 0005).  “As with other types of controlled-release systems, fibers can be designed to release various bioactive materials by a number of different mechanisms including diffusion, dissolution, erosion, and biodegradation. The choice of polymer(s) used, and the rate of release, will depend upon the particular bioactive agent and the fibrous delivery system. Both first-order and zero-order (constant) rates of release can be obtained, with some systems giving release rates that appear to be a combination of the two. Thus, complex pseudo constant rates of release may be obtained from some fibrous devices” (para 0006). The wall of the coaxial fiber serves as the Rate-controlling membrane (para 0007). The drugs may include anti-inflammatory agents (para 0043). The polymer may be ethylene vinyl acetate (para 0043). 	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the frame be formed of EVA filaments as disclosed in Wildmeersch. One would have been motivated to do so to achieve precision drug delivery systems that can be manufactured in a continuous process. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the desired therapeutic (i.e., anti-inflammatory indomethacin) to be within the frame of the device of Duesterberg et al., formed from biocompatible polymer ethylene vinyl acetate for the stated advantages of providing direct and targeted release while using less medication than compared with systemic treatments.

RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are not persuasive. Applicants argue that a person of ordinary skill in the art would not consider incorporating into frame material of an IUD device. Duesterberg teaches IUD with two reservoirs containing two different drugs and a person skilled in the art would not consider incorporating a drug into the frame material of an IUD because heat would have to be applied to the drug to introduce the drug into the frame material which could result in decomposition of the drug or melting of the drug which would change the release profile of the system. Applicants argue that McIntyre teaches the drug is included in the release layer, which is on a substrate. McIntryre teaches release regions for use in accordance with the present invention are in the form of a release layer, which over all or a part of a medical device substrate. Coating extrusion always requires a carrier material which does not contain any drug and a coating extrusion is not suitable to bring a drug into the frame material. 
	The instant specification discloses the drug is incorporated within the entire backbone of the medical device  and that the drug release depends on the geometry of the devices, the matrix polymer and degree of crystallinity of the drug. The drug is incorporated within the entire matrix of the medical device and the medical device is formed from polymer (e.g., EVA). Hot-melt extrusion is done below the melting point of the drug. Drug-polymer mixture is extruded as filament (para 0051). 
McIntyre et al. disclose mixing polymers with therapeutic agents and the mixture of polymer and additives, which can include the therapeutic agent, can be shaped into at least a portion of a medical device which includes extrusion processing (para 0048-0050). Thus, the polymers are mixed with therapeutics and shaped to form the “frame” of the device which is the same as what McIntryre et al. discloses. The frame material is the implantable uterine device (IUD). Wildmeersch was relied upon to address the fibers and it is noted that it has not been relied upon for the amounts of vinylacetate content  but rather for the concept of using filaments for drug release.






CORRESPONDENCE
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANAH AL-AWADI/Primary Examiner, Art Unit 1615